EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This Office Action is responsive to the Amendment filed 3 June 2022.  

Claims 1, 2, 4, 6, 7, 9, 11, 13-16 and 19-26 are now pending.  The Examiner 

acknowledges the amendments to claims 1, 13, 21 and 22, as well as 

the cancellation of claim 3.  The present application, filed on or after March 16, 2013, is 

being examined under the first inventor to file provisions of the AIA .


The application has been amended as follows: 

IN THE CLAIMS:

At line 1 of claim 13, “wherein vibrational data” has been changed to --wherein the vibrational data--.

Reasons for Allowance
Claims 1, 2, 4, 6, 7, 9, 11, 13-16 and 19-26 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 1, 2, 4 and 21, while the prior art teaches a wearable massager comprising: a main body section comprising: a shell having a bottom portion comprising a flat section with a protruding border element disposed around an edge portion of the flat section to form a gap in the bottom portion configured to retain a portion of clothing material, wherein the shell encases one or more vibrational components, an interior attachment member, and a printed circuit board; and an exterior attachment member corresponding to and able to connect with the interior attachment member to secure the massager to the portion of clothing material, the prior art of record does not teach or fairly suggest a wearable massager as claimed by Applicant, wherein a button disposed on the bottom portion of the main body section selectively activates the wearable massager.
Regarding claims 6, 7, 9, 11, 13 and 22-24, while the prior art teaches a wearable massager comprising: a main body section comprising: a shell encasing a motor, a battery, one or more vibrational components, an interior magnet member, and a printed circuit board for transmitting vibrational data; and a connector comprising an exterior magnet member configured to selectively attract the interior magnet member, the prior art of record does not teach or fairly suggest a wearable massager as claimed by Applicant, wherein the shell is formed with a convex section opposing a bottom portion having a flat section with the interior magnet member disposed therein and comprising one or more charging connector points and a protruding border element disposed around an edge portion of the flat section to form a gap in the bottom portion between a first end and a second end of the flat section edge portion, the gap configured to retain a portion of clothing material, the connector having a flat portion corresponding to at least a portion of the shell flat section.  

Regarding claims 14-16, 19, 20, 25 and 26, while the prior art teaches a wearable massager comprising: a main body section comprising: a shell formed to encase a motor, a battery, one or more vibrational components, an interior magnet member, and a printed circuit board for transmitting vibrational data; and a connector comprising an exterior magnet member configured to selectively attract the interior magnet member, wherein connection of the interior magnet member to the exterior magnet member to facilitate attachment of the wearable massager to an article disposed between the interior and exterior magnet members, the prior art of record does not teach or fairly suggest a wearable massager as claimed by Applicant, wherein the shell has a top edge portion comprising a convex section formed with one or more ridge portions and extending toward a smooth concave section, the shell further comprising a bottom portion with a flat section meeting the convex section at a front edge of the shell and having a protruding border element disposed around at least a portion of the flat section to form a gap in the bottom portion, the flat section further comprising an interior magnet member and having one or more charging connector points disposed thereon, wherein the bottom portion gap forms a void in the bottom portion configured to receive the article of clothing.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTINE H MATTHEWS/           Primary Examiner, Art Unit 3791